DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 4/24/2019.    Claims 1-20 have been examined and are currently pending. 


Priority
No benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is claimed or acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2020 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 8, Steps 1-11 of, 
receiving, …, a query from a user, the query to indicate a forecasting requirement associated with at least one of a process, an organization, and an industry relevant for operations; 
obtaining,…., parameter data from a plurality of data sources associated with the forecasting requirement and identifying a parameter set from the parameter data to process the forecasting requirement; 
implementing,….., an artificial intelligence component to sort the parameter data into a plurality of data domains; evaluating, by the processor, each of the domains from the plurality of data domains of the parameter data for identifying preponderant data domains; 
determining, …., whether the preponderant data domains are to be updated based on a modification in the plurality of data domains and a modification in the identified parameter set; 
updating, …., the preponderant data domains based on the modification in the plurality of data domains of the parameter data and the modification in the identified parameter set; 
obtaining, …., the updated preponderant data domains identified from the plurality of data domains; 

obtaining, …., the identified parameter set; 
establishing, …., a forecasting model corresponding to the forecasting requirement associated with the query by performing a cognitive learning operation on a domain from the updated preponderant data domains and the identified parameter set; 

updating,…., the forecasting model corresponding to the update in the updated preponderant data domains; and 
generating, …, a forecasting result corresponding to the forecasting requirement, the forecasting result comprising the forecasting model relevant for resolution to the query.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing such as forecasting, predicting, or behaviors, sales activity, business relation), and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities). 

In addition, claim 8, steps 1-11 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can receive/obtain a query/parameters/updated data, can implement/establish AI component/forecasting model, can evaluate/determine domains from the plurality of data domains, can observe/update data domains/forecasting model, can generate forecasting result.

Independent claim 8, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a processor) to perform the steps. Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to receive/transmit/send data over internet, determining, updating, and generating data.  
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 8 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as determining data, and generating data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing system/processor are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 8 (step 2B):  The additional element (i.e. a processor), is recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. 

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0097, 0098] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0097, 0098], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 9-14, are merely add further details of the abstract steps/elements recited in claim 8 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-14 are also non-statutory subject matter.

Independent claim 1 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 and product claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 8.  

Further, the components (i.e. a processor, a memory, a system, a computer readable medium) and a data assembler, an updater, a modeler are interpreted as software instructions, described in independent claims 1 and 15, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/obtain/transmit/send/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

Dependent claims 2-7, and 16-20 are merely add further details of the abstract steps/elements recited in claim 1 and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 12-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shvadron et al. (hereinafter, Shavdron, US 2010/0257117).

As per claim 1, 8, 15, Shvadron discloses a system, a method, and a non-transitory computer readable medium [0061] including machine readable instructions that are executable by a processor, comprising: 
a processor ([0156]); 
a data assembler coupled to the processor [0061, 0067], the data assembler to: 
receive a query from a user, the query to indicate a forecasting requirement associated with at least one of a process, an organization, and an industry relevant for operations ([0075 For example, assume that a message contains the following text: “X Corporation (XCOR) is a lousy company, and I would never buy their stock. Their sales are going to drop, and they are wasting money. Y Corporation (YCOR) would be a much better choice for investment, and I am sure their stock would go up!” This message expresses sentiments regarding two securities (the publicly-traded stocks of X Corporation and Y Corporation, represented by Stock tickers XCOR and YCOR, respectively), and expresses a positive sentiment towards Y Corporation and a negative sentiment towards X Corporation]);
obtain parameter data from a plurality of data sources associated with the forecasting requirement and identify a parameter set from the parameter data to process the forecasting requirement ([0016, The system collects message information regarding the online messages, and objective quantitative market information regarding financial instruments, such as prices, changes in prices, and trading Volumes, 0075, This message expresses sentiments regarding two securities (the publicly-traded stocks of X Corporation and Y Corporation, represented by Stock tickers XCOR and YCOR, respectively), and expresses a positive sentiment towards Y Corporation and a negative sentiment towards X Corporation. The analysis of the message by sentiment engine 54thus produces two scores: a higher sentiment score for Y Corporation and a lower sentiment score for X Corporation, 0086, an identifier of the financial instrument (e.g., a stock symbol), which Summary generation module typically receives from sentiment engine 54. Alternatively or additionally, the summary includes an identifier of the topic to which the message relates, or the stock symbol and a particular topic (e.g., frequent crashes of X Corporation's website)]); 

implement an artificial intelligence component to sort the parameter data into a plurality of data domains ([0076, For some applications, sentiment engine 54 implements one or more machine learning techniques, such as Support vector machine (SVM) learning techniques or the naive Bayes classifier…, 0077, In an embodiment of the present invention, message clustering engine 56 receives the raw messages collected by web crawler 50, and categorizes the messages by the main topic discussed in each of the messages. For example, assume the message clustering engine receives five messages that mention the X Corporation, the first three of which mention that X Corporation's sales are rising, and the last two of which discuss X Corporation's new cellular phone. The message clustering engine would generate two categories for these messages: a 'sales' topic and a “new cellular phone' topic]); and 
evaluate each domain from the plurality of data domains of the parameter data to identify preponderant data domains ([0021, For example, messages may be identified as important responsively to the correlation between the sentiment expressed in each of the messages and the objective market data that occurred after publication of the message, the correlation between the sentiment expressed in each of the messages and sentiment of other messages, or a statistical analysis of variance test (ANOVA), 0077, In an embodiment of the present invention, message clustering engine 56 receives the raw messages collected by web crawler 50, and categorizes the messages by the main topic discussed in each of the messages. For example, assume the message clustering engine receives five messages that mention the X Corporation, the first three of which mention that X Corporation's sales are rising, and the last two of which discuss X Corporation's new cellular phone. The message clustering engine would generate two categories for these messages: a 'sales' topic and a “new cellular phone' topic]); 

an updater coupled to the processor, the updater to: 
determine whether the preponderant data domains are to be updated based on a modification in the plurality of data domains and a modification in the identified parameter set ([0019, For some applications, the model generation engine frequently updates the prediction model. Such that the engine is generally constantly learning. For example, such updating may be performed upon receiving each newly posted online message and/or each change in target financial instrument value, or periodically, such as once per second, once per minute, or once per hour]); and 
update the preponderant data domains based on the modification in the plurality of data domains and the modification in the identified parameter set (Fig. 4A, item 222, 224, 225, 230, 232, [0019, 0020   the model generation engine generates a full new model periodically, such as once per week or once per day, and more frequently incrementally refines the model. Such as upon receipt of each new message, and/or once per second, minute, or hour. Such incremental updating generates better predictions than could be achieved if the model were updated infrequently]); and 

a modeler coupled to the processor, the modeler to: 
obtain the updated preponderant data domains identified from the plurality of data domains (Abstract, Second messages and objective quantitative data are received and analyzed to generate second sentiment scores and an incremental prediction model, [0019, The model generation engine typically generates and maintains the prediction model using dynamic algorithms and model refinement, rather than predetermined or static rules, 0021, For example, messages may be identified as important responsively to the correlation between the sentiment expressed in each of the messages and the objective market data that occurred after publication of the message, the correlation between the sentiment expressed in each of the messages and sentiment of other messages, or a statistical analysis of variance test (ANOVA)]); 
obtain the identified parameter set (Abstract, The first messages are analyzed to generate respective first sentiment scores reflecting respective sentiments expressed in the first messages regarding the financial instrument. An initial prediction model is generated for the target variable by analyzing the first sentiment scores and the associated first values of the target variable]).  
establish a forecasting model corresponding to the forecasting requirement associated with the query by performing a cognitive learning operation on a domain from the updated preponderant data domains and the identified parameter set ([0017, The model generation engine uses machine learning techniques to generate an accurate prediction model, based on the relation between the profile and the financial instrument prices in the past                              Abstract, An initial prediction model is generated for the target variable by analyzing the first sentiment scores and the associated first values of the target variable, 0019. The model generation engine typically generates and maintains the prediction model using dynamic algorithms and model refinement, rather than predetermined or static rules. For some applications, the model generation engine frequently updates the prediction model. Such that the engine is generally constantly learning. For example, Such updating may be performed upon receiving each newly posted online message and/or each change in target financial instrument value]); 
update the forecasting model corresponding to the update in the updated preponderant data domains (Abstract, Second messages and objective quantitative data are received and analyzed to generate second sentiment scores and an incremental prediction model. A refined prediction model is generated by combining the initial model with the incremental model, 0146, At a refined model generation step 232, model refiner 62 generates a refined mathematical prediction model by combining the initial prediction model with the incremental prediction model, such as described hereinabove with reference to FIG. 2. For some applications, model refiner 62 sets the refined model equal to a weighted average of the predictions generated by the initial model and the incremental model]); and 
generate a forecasting result corresponding to the forecasting requirement, the forecasting result comprising the forecasting model relevant for resolution to the query (Abstract, A refined prediction model is generated by combining the initial model with the incremental model. Third messages are received and analyzed to generate third sentiment scores, which are used as input to the refined model to predict a future value of the target variable, which is reported to a user, 0135, For some applications, report 100 includes indicators 110 of the future value of the target value generated by market prediction engine 64. Separate indicators may be provided for different categories of authors, such as users 40, journalists, and analysts. The indicators may include overall averages, as well as indications of the distribution of values of the indicators, 0147, At a third sentiment processing step 235, sentiment engine 54 analyzes the third messages to generate respective third sentiment scores reflecting respective sentiments expressed in the third messages regarding the financial instrument. Summary generation module 58 generates structured message Summaries for the third messages, at a third message summary generation step 236, 0148, At a reporting step 242, report generator 68 reports, to one or more users 40, an indicator of the future value of the target variable in association with an identifier of the financial instrument, such as the name of the financial instrument, the ticker of the instrument, and/or the name of the corporation that issued or is associated with the financial instrument. The indicator may comprise, for example, a predicted percentage change in the value of the target variable, an absolute change in the target value, a score that reflects the predicted target value]).
As per claim 2, 9, 16, Shvadron further discloses, wherein the forecasting result is generated as an electronic document in response to the query of the user (Fig. 3, [0065, FIG. 3 is an exemplary screen shot showing an exemplary report generated by a report generator of the system of FIG. 1, 0139, For some applications, report generator 68 conveys the generated reports to user 40 via a web server 70,….Alternatively or additionally, the report generator conveys the generated reports to the users via another communication medium, such as e-mail, SMS,…, 0148, At a reporting step 242, report generator 68 reports, to one or more users 40, an indicator of the future value of the target variable in association with an identifier of the financial instrument, such as the name of the financial instrument, the ticker of the instrument, and/or the name of the corporation that issued or is associated with the financial instrument. The indicator may comprise, for example, a predicted percentage change in the value of the target variable, an absolute change in the target value, a score that reflects the predicted target value, or another graphical, textual, and/or numeral reflection of the predicted value of the target variable]).


As per claim 3, 10, 17, Shvadron further discloses, 
wherein the updater is to further electronically notify the user when there is a change in the preponderant data domains due to the modification in the plurality of data domains and the modification in the identified parameter set ([0053, For example, the model refiner may be configured to generate a new one of the incremental models and a new one of the refined models upon the posting of each of the second messages, 0139, For some applications, report generator 68 conveys the generated reports to user 40 via a web server 70,….Alternatively or additionally, the report generator conveys the generated reports to the users via another communication medium, such as e-mail, SMS,… 0135, For some applications, report 100 includes indicators 110 of the future value of the target value generated by market prediction engine 64. Separate indicators may be provided for different categories of authors, such as users 40, journalists, and analysts. The indicators may include overall averages, as well as indications of the distribution of values of the indicators]).


As per claim 4, 11, 18, Shvadron further discloses,
wherein the modeler is to further provide evidence supporting the forecasting model ([0136, For some applications, as shown in FIGS. 4A-B, indicators 110 comprise scores that reflect a percentage change in the value of the target variable. For example, the score may be calculated using the equation Sax+c, in which S represents
the score, a is a coefficient (e.g., 12.5), X is the predicted change in the value of the target variable (e.g., expressed as a percentage), and c is a constant (e.g., 50). Using these values, a predicted increase in price of 2% would be reflected as a score of 75, and a predicted decrease in price of 1% would be reflected as a score of 37.5. In this example, if the maximum and minimum percentage changes are capped at 4%, the score will range between 0 and 100, 0146, At a refined model generation step 232, model refiner 62 generates a refined mathematical prediction model by combining the initial prediction model with the incremental prediction model, such as described hereinabove with reference to FIG. 2. For some applications, model refiner 62 sets the refined model equal to a weighted average of the predictions generated by the initial model and the incremental model]).


As per claim 5, 12, 19, Shvadron further discloses,
wherein the data assembler is to further establish a forecast library, by associating the preponderant data domains and the identified parameter set with the forecasting requirement ([0046 a market information collector, which is configured to receive: (a) first objective quantitative data reflecting respective first values of a target variable associated with the financial instrument, such first values measured after the
respective first messages are posted, and (b) second objective quantitative data reflecting respective second values of the target variable associated with the financial instrument, such second values measured after the second messages are posted,   
0055. In an embodiment, the system further includes a profile database; and a Summary generation module, which is configured to generate and store in the profile database respective structured Summaries of the first messages, which summaries include the respective first sentiment scores and an identity of the financial instrument]).


As per claim 6, 13, Shvadron further discloses,
wherein the modeler is to further analyze the forecast library for validation of the forecasting model ([0047 a sentiment engine, which is configured to analyze:
(a) the first messages to generate respective first sentiment scores reflecting respective sentiments expressed in the first messages regarding the financial instrument, 0048, a model generation engine, which is configured to generate an initial mathematical prediction model for the target variable by analyzing the first sentiment scores and the
associated first values of the target variable, 0136, The indicators may comprise, for example, a predicted percentage change in the value of the target variable, an
absolute change in the target value, a score that reflects the predicted target value, or another graphical, textual, and/or numeral reflection of the predicted value of the target variable…..For example, the score may be calculated using the equation Sax+c, in which S represents the score, a is a coefficient (e.g., 12.5), X is the predicted change in the value of the target variable (e.g., expressed as a percentage), and c is a constant (e.g., 50). Using these values, a predicted increase in price of 2% would be reflected as a score of 75, and a predicted decrease in price of 1% would be reflected as a score of 37.5. In this example, if the maximum and minimum percentage changes are capped at 4%, the score will range between 0 and 100]).


As per claim 7, 14, 20, Shvadron further discloses,
wherein the data assembler is to further update the parameter data simultaneously as the parameter data is acquired by the plurality of data sources ([0019, For some applications, the model generation engine frequently updates the prediction model. Such that the engine is generally constantly learning. For example, such
updating may be performed upon receiving each newly posted online message and/or each change in target financial instrument value, or periodically, Such as once per second, once per minute, or once per hour. Such frequent updating of the model generally results in more accurate predictions]). 


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jezewski (US Patent 10,360,631, teaches generating a prediction about a future stock price of the entity based on the weighted comment information, the transaction information, and the correlations between the comment information and the transaction information, and provides the prediction about the future stock price of the entity for display),
Braghin et al. (US 2018/0357564, disclose one or more flows of a domain of interest between target entities may be forecasted according to one or more forecast models learned via machine learning using extracted features of one or more target variables from one or more data sources),
Ghatage et al. (US 20190236173, teaches A device extracts data files from different data sources, and processes the data files to generate data from the data files…The device utilizes the trained first artificial intelligence model and the data to generate data parameters for the data, and utilizes the trained second artificial intelligence model, the data, and the data parameters to generate a data structure configuration).
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681